Argued October 7, 1926.
The plaintiff, a man of sixty-four years of age, was riding on a trolley car owned by the defendant. The trolley car for some cause or other left the track and the plaintiff was thrown to the floor and claimed an injury to his left knee as the result thereof.
The company admitted liability and the only matter submitted to the jury was the amount of the damages to which the plaintiff was entitled. We are asked to decide whether the plaintiff has offered sufficient evidence to show loss of earning power. The verdict in the case was a thousand dollars. The plaintiff testified that he received a certain amount of profit by his business, that he ran two barber shops, but he could not tell how much loss he had after the accident as his wife attended to the books. The court, therefore, excluded from the jury the question as to the net loss sustained in his business as too problematical. He did submit in a general way to the jury that they should find what losses he had in addition to the doctor's bill, and this the appellant contends was error.
The plaintiff testified as follows: "After this accident, did you hire a barber? A. I was obliged to. Q. How much did you pay for this barber? A. Thirty dollars per week. Q. Why did you hire this other barber? A. On account of my, absence. Q. Was it necessary to have this barber there in your barber *Page 463 
shop? A. By force it was necessary." This testimony was admitted, although objected to, and we think its admission was proper. It was decided in Aurelia E. Willis v. Second Avenue Traction Company, 189 Pa. 430, that "a person who, as a result of an injury, is compelled to employ a servant to do her household work is entitled to damages for the expense of keeping such servant." In McGonnell v. Pittsburgh Railways Company, 234 Pa. 396, 400, the same proposition is approved and it is further stated "proof relied upon to show diminution of earning power need not be clear and indubitable," citing Simpson v. Railroad Co., 210 Pa. 101, 104. See Robb v. Niles-Bement Pond Co., 269 Pa. 298.
The court, therefore, could not very well sustain the point submitted by the defendant that "under all the evidence in this case, you must award no money damages to plaintiff for any loss of earnings." Had the point been confined to the net losses resulting from the operation of plaintiff's business, the court would have been in duty bound to affirm it, but the fact that the plaintiff was required to hire someone to take his place at a fixed wage, the reasonableness of which, as to amount, is not questioned, furnished a legitimate proof of loss.
This disposes of the only question raised on the appeal. The judgment is affirmed.